Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jamal Barnes petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his pending 28 U.S.C. § 2255 (2012) motion. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that there is no pending § 2255 motion. Accordingly, we conclude that there has been no undue delay in the district court, and we deny the mandamus petition. We grant leave to proceed in forma pauperis. We dispense *279with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.